AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 1



                                         UNITED STATES DISTRICT COURT
                                      EASTERN District of LOUISIANA
                                                     )
               UNITED STATES OF AMERICA              )     JUDGMENT IN A CRIMINAL CASE
                          v.                         )
                                                     )
                                                     )     Case Number:         053L 2:18CR00119
                  DONALD TROSCLAIR                   )     USM Number:          37527-034
                                                     )
                                                     )     VALERIE WELZ JUSSELIN
                                                     )     Defendant’s Attorney
THE DEFENDANT:
    pleaded guilty to count(s)      1 of the Indictment on September 26, 2018.

    pleaded nolo contendere to count(s)
    which was accepted by the court.
    was found guilty on count(s)
    after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                     Offense Ended              Count
18 USC § 2252(a)(2) and           Receipt of child pornography                                            2/28/2018                  1
(b)(1)




       The defendant is sentenced as provided in pages 2 through              7        of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

    The defendant has been found not guilty on count(s)

    Count(s)                                               is       are dismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                      DECEMBER 19, 2018
Court Reporter: Sandy Minutillo                                       Date of Imposition of Judgment



Asst. U. S. Attorney: Jordan Ginsberg
                                                                      Signature of Judge




U. S. Probation Officer: Chelsea M. Woullard                          MARTIN L. C. FELDMAN, UNITED STATES DISTRICT JUDGE
                                                                      Name and Title of Judge


                                                                      DECEMBER 19, 2018
                                                                      Date
AO 245B (Rev. 02/18)   Judgment in Criminal Case
                       Sheet 2 — Imprisonment
                                                                                                    Judgment — Page      2       of   7
 DEFENDANT:                  DONALD TROSCLAIR
 CASE NUMBER:                053L 2:18CR00119


                                                           IMPRISONMENT
          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
  97 months as to Count 1 of the Indictment.




         The court makes the following recommendations to the Bureau of Prisons:




         The defendant is remanded to the custody of the United States Marshal.

         The defendant shall surrender to the United States Marshal for this district:
             at                                     a.m.          p.m.        on                                             .
             as notified by the United States Marshal.

         The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
             On or before 12 p.m. (noon) on        February 20, 2019      .
             as notified by the United States Marshal.
             as notified by the Probation or Pretrial Services Office.



                                                                  RETURN
 I have executed this judgment as follows:




         Defendant delivered on                                                          to

 at                                                , with a certified copy of this judgment.


                                                                                                  UNITED STATES MARSHAL




                                                                         By
                                                                                               DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 3 — Supervised Release
                                                                                                      Judgment—Page     3      of        7
DEFENDANT:                 DONALD TROSCLAIR
CASE NUMBER:               053L 2:18CR00119
                                                      SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:
5 years as to Count 1 of the Indictment.




                                                     MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                  The above drug testing condition is suspended, based on the court's determination that you
                  pose a low risk of future substance abuse. (check if applicable)
4.         You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if applicable)
5.         You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.         You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.         You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 3A — Supervised Release
                                                                                              Judgment—Page        4        of         7
DEFENDANT:                   DONALD TROSCLAIR
CASE NUMBER:                 053L 2:18CR00119

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
      time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
      the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
      notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer
      within 72 hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
      to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least
      10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
      was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
      tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                   Date
AO 245B(Rev. 02/18)   Judgment in a Criminal Case
                      Sheet 3D — Supervised Release

                                                                                               Judgment—Page      5    of        7
DEFENDANT:              DONALD TROSCLAIR
CASE NUMBER             053L 2:18CR00119

                                           SPECIAL CONDITIONS OF SUPERVISION
1) The defendant shall provide complete access to financial information, including disclosure of all business and personal
finances, to the United States Probation Officer, in order to monitor the defendant’s payment of restitution.
2) The defendant shall not apply for, solicit or incur any further debt, included but not limited to loans, lines of credit or credit
card charges, either as a principal or cosigner, as an individual or through any corporate entity, without first obtaining written
permission from the United States Probation Officer, in order to monitor the defendant’s payment of restitution.
3) The defendant shall pay any restitution fee that is imposed by this judgment, to ensure restitution is made in a timely fashion.
4) The defendant shall maintain full-time, legitimate employment and not be unemployed for a term of more than 30 days unless
excused for schooling, training, or other acceptable reasons. Further, the defendant shall provide documentation including, but not
limited to pay stubs, contractual agreements, W-2 Wage and Earning Statements, and other documentation requested by the
United States Probation Officer. If unemployed, the defendant shall participate in employment readiness programs, as approved
by the probation officer.
5) The defendant shall undergo random urinalyses, as directed by the U.S. Probation Officer. If the defendant tests positive for the
use of illegal narcotics, he/she may, as determined by the probation officer, participate in an approved treatment program for
substance abuse and abide by all supplemental conditions of treatment, unless directed otherwise by the Court. Participation may
include inpatient/outpatient treatment. The defendant shall contribute to the cost of this program to the extent that the defendant is
deemed capable by the U. S. Probation Officer.
6) As directed by the probation officer the defendant shall participate in an approved cognitive behavioral therapeutic treatment
program and abide by all supplemental conditions of treatment. This condition is recommended based on the defendant’s past
criminal associations and to reinforce prosocial behavior. The defendant shall contribute to the cost of this program to the extent
that the defendant is deemed capable by the United States Probation Officer, because of sex offense and for pro-social behavior
training and decision making.
7) The defendant shall submit his person, residence, office or vehicle to a search, conducted by a United States Probation Officer
at a reasonable time in a reasonable manner, based upon reasonable suspicion that contraband or evidence of a violation of a
condition of supervision may exist; failure to submit to a search may be grounds for revocation; the defendant shall warn any
other resident(s) that the premises may be subject to searches pursuant to this condition.

Due to the defendant’s status as a sex offender, the following conditions are recommended to closely monitor the
defendant’s activities and to ensure public safety:
8) The defendant shall provide accurate information concerning the defendant’s computer system.
9) The defendant shall not possess or use for any purpose, a computer, or television, or other instruments of
communication equipped with on-line, Internet or World Wide Web access, or access computers or other forms of
wireless communication via third parties.
10) The defendant shall participate in an approved sex offender treatment program, to include psychological testing
and/or a polygraph examination (or similar device), as directed by the United States Probation Officer, and abide by
all supplemental conditions of sex offender treatment, to include, but not limited to signed releases of information.
Participation may include inpatient/outpatient treatment. The defendant will contribute to the costs of services
rendered (co-payment) based on ability to pay or availability of third party payment. Sex offender assessments and
treatment shall be conducted by therapists and examiners approved by the United States Probation Office. Any results
of a polygraph examination (or the like) would not be used for the purpose of revocation of Supervised Release. The
results will be reported by the United States Probation Office to appropriate treatment personnel. If disclosure is
required by mandatory reporting child abuse or child sexual abuse laws, the results will be reported to appropriate law
enforcement and related agencies with the approval of the Court. If the results reveal possible new criminal behavior,
this will be reported to the appropriate law enforcement and related agencies after obtaining approval from the Court.
11) The defendant shall comply with sex offender registration notification procedures.
12) The defendant shall allow for a search of his computer.
13)The defendant shall have no unsupervised contact with any minor under the age of 18.
14) The defendant shall not seek or maintain employment, volunteer, or participate in any program and/or activity
allowing contact with children under the age of 18.
15) The defendant shall not purchase, possess, use or control cameras, camcorders, movie cameras, etc. without the
approval of the United States Probation Officer.
16) The defendant shall not cohabitate with anyone who has children under the age of 18.
17) The defendant shall notify the United States Probation Officer of any locations where mail or like matter is
received.
18) The defendant shall not associate with others engaged in the sexual exploitation of children.
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 5 — Criminal Monetary Penalties
                                                                                                      Judgment — Page       6     of        7
 DEFENDANT:                       DONALD TROSCLAIR
 CASE NUMBER:                     053L 2:18CR00119
                                                CRIMINAL MONETARY PENALTIES
    The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                    Assessment                     JVTA Assessment*                 Fine                      Restitution
 TOTALS           $ 100.00                     $                               $                             $ 5,000.00


       The determination of restitution is deferred                . An Amended Judgment in a Criminal Case (AO 245C) will be entered
 until after such determination.

      The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

    If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
    the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
    before the United States is paid.

 Name of Payee                               Total Loss**                          Restitution Ordered                    Priority or Percentage
 Lighthouse Series - Maureen                            1,000.00                                  1,000.00
 Cindy Series - Cindy                                   1,000.00                                  1,000.00
 Sweet Sugar Series - Pia                               1,000.00                                  1,000.00
 Sweet Sugar Series - Ava                               1,000.00                                  1,000.00
 Sweet Sugar Series - Mya                               1,000.00                                  1,000.00




 TOTALS                              $                                     $                      5,000.00

      Restitution amount ordered pursuant to plea agreement $

      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

      The court determined that the defendant does not have the ability to pay interest and it is ordered that:
            the interest requirement is waived for             fine            restitution.
            the interest requirement for                fine       restitution is modified as follows:

 * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
    or after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 6 — Schedule of Payments
                                                                                                             Judgment — Page       7      of           7
 DEFENDANT:                DONALD TROSCLAIR
 CASE NUMBER:              053L 2:18CR00119


                                                        SCHEDULE OF PAYMENTS
 Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

 A         Lump sum payment of $                               due immediately, balance due

                not later than                                     , or
                in accordance with           C          D,          E, or           F below; or

 B         Payment to begin immediately (may be combined with                  C,           D, or        F below); or

 C         Payment in equal                         (e.g., weekly, monthly, quarterly) installments of $                            over a period of
                          (e.g., months or years), to commence                       (e.g., 30 or 60 days) after the date of this judgment; or

 D         Payment in equal                         (e.g., weekly, monthly, quarterly) installments of $                          over a period of
                          (e.g., months or years), to commence                       (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

 E         Payment during the term of supervised release will commence within                (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

 F         Special instructions regarding the payment of criminal monetary penalties:
           The Special Assessment is due immediately.




 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
      Joint and Several




      The defendant shall pay the cost of prosecution.
      The defendant shall pay the following court cost(s):
      The defendant shall forfeit the defendant’s interest in the following property to the United States:
      Forfeiture of the defendant’s right, title, and interest in certain property may be ordered consistent with the plea agreement and
      Indictment.




 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
 interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
